Citation Nr: 0938059	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD), previously diagnosed as 
anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from February 1951 to 
August 1952.  He was awarded a Purple Heart Medal.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York and 
in Togus, Maine.  The Veteran resides within the jurisdiction 
of the New York RO.

In the Veteran's April 2006 substantive appeal (via a VA form 
9), he requested a hearing before a Member of the Board at 
the RO; however, in a June 2007 letter, the Veteran advised 
the RO that he did not want a hearing and to continue with a 
decision.  Under these circumstances, the request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) 
(2009).

The Board notes that in an April 2007 notice of disagreement, 
the Veteran indicated that he sought an earlier effective 
date.  However, he did not specify the disability at issue.  
He should clarify that matter with the RO.

In addition, in a June 2007 letter, the Veteran's 
representative submitted an informal claim for a TDIU.  This 
issue, which has not been developed and adjudicated by the 
RO, is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action, on his part, is required.




REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Court of Appeals for Veterans Claims, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the Veteran has not 
been notified of the evidence and information necessary to 
reopen the claim of entitlement to service connection for a 
left eye disorder and to establish entitlement to the 
underlying claim for benefit sought.  The absence of the 
proper notice constitutes a procedural error requiring a 
remand.  See 38 C.F.R. § 19.9. 

In a June 2007 VA Form 646, the Veteran's representative set 
forth that not all of the Veteran's medical records from the 
Bronx VA medical center (VAMC) are associated with the claims 
file.  He furthers that the Veteran contends that the 
outstanding VA medical records will show that his PTSD 
symptoms have increased sufficient to award a higher 
disability rating.  The Veteran also contended that records 
from the eye clinic were not mentioned and they would 
demonstrate the presence of his eye injury.  The claims file 
currently includes some VA treatment records from the Bronx 
VAMC dated through April 2007, but it is not clear that eye 
clinic records have been obtained.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding medical records 
from the Bronx VAMC, dated from April 2007 to the present.

In addition, to ensure that all due process requirements are 
met, the RO/AMC should give the Veteran another opportunity 
to provide information and/or evidence pertinent to the 
claims on appeal.  The RO should ensure that it informs the 
Veteran of the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (particularly, as regards 
assignment of disability ratings and effective dates).

Accordingly, these matters are REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Send the Veteran a VCAA notice letter, 
with respect to his claim to reopen a 
previously denied claim for service 
connection for a left eye disorder.  This 
notice should include the proper standard 
for new and material evidence for claims 
filed after August 29, 2001, and an 
explanation of what the evidence must 
show to reopen this Veteran's claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006). The notice must tell the 
Veteran the basis for the previous 
denial, and what the evidence must show 
in order to reopen his claim.

The RO/AMC should also request that the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to any of the claims 
on appeal that is not currently of record 
and explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit. The RO should also ensure that 
its letter meets the notice requirements 
of Dingess/Hartman (cited to above).

2.  The RO/AMC should obtain from the 
Bronx VAMC all outstanding medical records 
from April 2007 to the present as well as 
all records from the eye clinic. The 
RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

3.  Thereafter, the RO/AMC should 
readjudicate each of the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In regards to the claim 
for a rating in excess of 10 percent for 
PTSD, the RO/AMC must discuss whether 
"staged" ratings are warranted pursuant 
to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  If findings in recent 
medical records suggest that a 
psychiatric examination is needed, that 
should be scheduled in accordance with 
applicable procedures.

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



